FILED
                             NOT FOR PUBLICATION                             JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10273

                Plaintiff - Appellee,            D.C. No. 2:14-cr-00125-SRB

 v.
                                                 MEMORANDUM*
JULIO RAMIREZ-GALICIA, a.k.a. Julio
Gonzales Ramirez, a.k.a. Hector Ramirez,
a.k.a. Julio Ramirez-Gonzalez,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      John A. Jarvey, District Judge, Presiding**

                              Submitted June 22, 2015***

Before:         HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Julio Ramirez-Galicia appeals from the district court’s judgment and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable John A. Jarvey, Chief Judge of the United States
District Court for the Southern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges his guilty-plea conviction and 37-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Ramirez-Galicia’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Ramirez-Galicia the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Ramirez-Galicia has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    14-10273